       Case 1:19-cr-00621-RA Document 65
                                      64 Filed 03/11/21 Page 1 of 1

                         DAWN M. FLORIO LAW FIRM, PLLC
                            Attorney & Counselors at Law
                           488 Madison Avenue, 20th Floor
                                New York, NY 10022
                             Telephone: (212) 939-9539
                              Facsimile: (347) 398-8062
                             DawnMFlorio@yahoo.com




                                                               March 11, 2021


VIA ECF                                                                      Application granted. The
Honorable Ronnie Abrams                                                      sentence is adjourned to April
United States District Judge                                                 23, 2021 at 10:00 a.m.
Thurgood Marshall United State Courthouse
40 Foley Square                                                              SO ORDERED.
New York, New York 10007
                                                                        ___________________
                               RE:     United States v. Michael Sanchez Ronnie Abrams, U.S.D.J.
                                       1:19-CR-00621-RA-1               March 11, 2021

Honorable Abrams;

       I, Dawn M. Florio, attorney at law, represent Michael Sanchez on the above case
matter. I am requesting that Michael Sanchez’s sentencing that is set for March 19, 2021
@ 12pm be adjourned. Mr. Sanchez is currently in a Mental Health Program and we
would like for him to finish it. Mr. Sanchez and myself would like his sentencing to be
done in person and if there is a date in late April or any other date that is feasible with the
court.

        I have spoken to AUSA Alexandra Rothman and she does not object to this
request.

        I am requesting that this application be acknowledged and considered, so he can
relocate immediately.


                                                               Sincerely,

                                                               Dawn M. Florio

                                                               Dawn M. Florio, Esq.

CC:    AUSA Alexandra Rothman
